Citation Nr: 0802159	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2006, 
a videoconference hearing was held before the undersigned.  A 
transcript of this hearing is of record.  At the hearing, the 
veteran was granted a 90-day abeyance period for the 
submission of additional evidence to support his claim.  In 
November 2006, he submitted evidence with a waiver of RO 
initial consideration of such evidence.  The case came before 
the Board in September 2007 when it was referred to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.

Although the RO reopened the claim and denied the claim on 
the merits in the August 2006 statement of the case (SOC), 
the question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed rating decision in August 1970 denied 
service connection for bilateral hearing loss essentially on 
the basis that such disability preexisted service and was not 
aggravated by service.

2. Evidence received since the August 1970 rating decision 
tends to show that there was an increase in the severity of 
pre-existing hearing loss during service that was beyond the 
natural progress of the disability, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for bilateral hearing loss, and 
raises a reasonable possibility of substantiating the claim.  

3. Bilateral hearing loss was noted on service entrance 
examination and pre-existed service.

4. Bilateral hearing loss increased in severity during 
service and there is no clear and unmistakable evidence that 
the increase was not beyond the natural progress of the 
disability.


CONCLUSIONS OF LAW

1. Evidence received since the August 1970 rating decision is 
new and material and the claim of service connection for 
bilateral hearing loss may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

2. Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below reopens and grants the claim on 
de novo review, there is no reason to belabor the impact of 
the VCAA on the matter, since any error in notice content or 
timing is harmless.

B.	Legal Criteria, Factual Background, and Analysis

Historically, an August 1970 rating decision denied the 
veteran's claim seeking service connection for bilateral 
hearing loss because the evidence did not show that there was 
an increase in the severity of pre-existing hearing loss 
during service that was beyond the natural progression of the 
disability.  The appellant did not appeal this decision, and 
it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992); Fortuck v. Principi, 17 Vet. App. 173 
(2003).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for in service aggravation of pre-existing 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Once it is shown that a pre-existing disability increased in 
severity during service, the presumption of aggravation 
arises and the burden shifts to the Secretary to show by 
clear and unmistakable evidence that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).
Evidence of record in August 1970 included DD Form 214 that 
showed the veteran served in Vietnam from August 1969 to 
August 1970; his specialty was helicopter mechanic.  

Service medical records showed that on entrance examination, 
audiometry revealed puretone threshold levels, in decibels, 
of 55 at 3000 Hertz and 40 at 4000 Hertz in the right ear and 
of 45 at 3000 Hertz and 35 at 4000 Hertz in the left ear.  
The examiner noted that the veteran had high frequency 
hearing loss that was not considered disqualifying and 
assigned a hearing physical profile of 2.  

The veteran had serous otitis media and had tubes placed in 
his ears bilaterally in March 1969.  The left ear tube was 
removed in July 1969, while the right ear tube remained in 
place.  
        
The veteran was placed on two physical profiles because of 
his hearing and otitis media.  In April 1969, he was put on a 
profile limiting his duties to assignments that did not 
involve habitual or frequent exposure to loud noises or 
firing of weapons (to include firing for POR qualification).  
It was noted that the profile was temporary and that the 
veteran should report for reevaluation in July 1969.  In July 
1969, he was put on a physical profile limiting his duties to 
areas that were not excessively dusty or where he would be in 
a situation where he might get water in his ears.  This 
profile indicates that it supersedes previous medical 
condition physical profile records.  Both the April and July 
1969 hearing physical profiles were 3.

October 1969 incomplete service audiometry appears to show 
that the veteran had puretone thresholds of 60 decibels at 
4000 Hertz bilaterally.  Audiometry was not completed on 
August 1970 separation examination.  Instead whispered voice 
testing showed 15/15 hearing.  The veteran was given a 
hearing physical profile of 3.  

Evidence added to the record since August 1970 includes a May 
2005 VA examination report.  Audiometry revealed that 
puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
65
60
LEFT
25
25
75
70
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The audiologist reviewed the veteran's claims file and noted 
that he had a pre-existing high frequency hearing loss on 
August 1968 service entrance audiometry.  She noted that the 
veteran passed whispered voice testing on service separation 
examination, "missing the pre-existing loss."  The veteran 
had reported that he began service in August 1967 and served 
for three years, but that the record indicated he entered 
service in August 1968 and served for two years.  She 
provided the following conclusion:  "As the record stands 
now and based on the audiograms in his chart it is unlikely 
that the noise exposure he sustained while in the service 
caused his hearing loss and tinnitus.  If documentation can 
be found that substantiates his entering the service a year 
earlier, this determination could change based on the oral 
history he gave."

In April 2006, the VA audiologist who completed the May 2005 
VA examination reviewed the veteran's claims file and 
provided an addendum opinion.  She concluded that the 
veteran's pre-existing hearing loss did not undergo an 
increase in severity because of noise exposure in service.  
She based this conclusion on the veteran's April 1969 
physical profile limiting his duties to assignments that did 
not involve habitual or frequent noise exposure.  She noted 
that whispered voice testing is inherently invalid and gave 
no weight to the August 1970 separation examination whispered 
voice testing.  She explained that serous otitis media was an 
inflammation of the middle ear and that once the medical 
condition is resolved, there is normally no residual effect; 
even where there is residual scarring of the tympanic 
membrane, it is highly unusual for there to be any residual 
effect on hearing sensitivity.  There was no significant 
conductive component to his hearing loss and his tympanograms 
were normal.  Hence, "otitis media he had while in the 
service was a natural progression of his earlier problems and 
not an aggravation.  It did not advance beyond its inherent 
nature as a result of his time in service."

In a June 2006 addendum to the April 2006 opinion, the 
audiologist stated that there was no clear and unmistakable 
evidence because the veteran did not undergo a reliable, 
valid, or calibrated hearing test upon separation.  She 
indicated that she had relied on statements that he was 
placed on permanent profile of limitation of duty with no 
assignment involving habitual or frequent exposure to loud 
noises or firing of weapons.  She noted that she assumed that 
the Army had "followed the instructions in his file, and 
that any noise he was exposed to during his time in service 
was incidental and of no significant duration."  She again 
concluded that the veteran's "pre-existing hearing loss 
underwent no increase in severity due to noise exposure 
during his time in service."

A November 2006 private medical opinion from the veteran's 
family practitioner, J. J. M. indicates that he reviewed the 
veteran's SMRs.  He states that the veteran had a hearing 
physical profile of 1 when he was inducted into the military 
and that upon separation he had a hearing physical profile of 
4.  Based on these findings, Dr. J. J. M. concluded that the 
veteran's hearing became progressively worse during service 
because of his exposure to noise from guns, airplanes, and 
motors and that "it is highly probabl[e] that his hearing 
loss occurred as a result of his military service."  

In September 2007, the Board referred the case for a VHA 
medical advisory opinion.  In October 2007, a VHA specialist 
reviewed the veteran's claims file, including his SMRs.  He 
noted the lack of audiometry completed between the veteran's 
service and the May 2005 VA examination and the veteran's 
exposure to noise during service.  He reported that since the 
veteran had some hearing loss at age 20, he may have had 
increased susceptibility to noise induced hearing loss while 
in Vietnam; he indicated that there were no audiometric data 
to refute or support that possibility.  He also indicated 
that the ear infection during service may have contributed to 
the veteran's hearing loss.  He calculated that the puretone 
average change from 1969 to 2005 was 22.5 decibels in the 
left ear and 17 decibels in the right ear.  He provided the 
following conclusions:

1.  Evaluation[s] of the patient's ears and 
hearing were inadequate at the time of induction 
and separation from service.
2.  The patient very well could have suffered 
increased hearing loss, primarily due to noise 
exposure with possible contribution by infection.
3.  Because of no recorded complete audiogram from 
1968 until 2005 one cannot refute that the 
recorded increased hearing loss is service 
connected. 

Reopening of the Claim

At the time of the August 1970 rating decision, the evidence 
did not show the veteran's pre-existing hearing loss 
increased in severity beyond the natural progress of the 
disability.  The evidence received since August 1970 is new 
in that it was not previously of record.  It also raises a 
possibility that his bilateral hearing loss may have 
increased in severity beyond the natural progress of the 
disability during service.  It is material in that it 
specifically relates to an unestablished fact necessary to 
substantiate the claim for service connection and also raises 
a reasonable possibility of substantiating the claim.  Since 
the evidence is both new and material, the claim may be 
reopened.

De Novo Review

Because the Board's decision below is favorable to the 
veteran, the Board finds that he is not prejudiced by the 
Board's proceeding with de novo review of this claim without 
returning it to the RO for their initial de novo 
consideration upon reopening.  Furthermore, the RO has 
already itself reopened the claim and adjudicated the matter 
de novo before certifying the appeal for Board review.

Service entrance audiometry revealed elevated puretone 
thresholds, in decibels, of 55 at 3000 Hertz and 40 at 4000 
Hertz in the right ear and of 45 at 3000 Hertz and 35 at 4000 
Hertz in the left ear.  Under 38 C.F.R. § 3.385, such 
thresholds reflect a bilateral hearing loss disability.  
Consequently, the record shows that a bilateral hearing loss 
disability was noted on service entrance, and whether such 
disability was incurred (or under 38 U.S.C.A. § 1112 may be 
presumed to have been incurred) in service is not for 
consideration.
The analysis of this claim turns to the question of whether 
the pre-existing hearing loss was aggravated by service.  It 
is not in dispute that the veteran was exposed to acoustic 
trauma and had ear infections in service.  What he must still 
show is that these caused a worsening of his hearing loss.  
The record reflects that the veteran had serous otitis media 
during service and that in April and July 1969 he was given a 
hearing physical profile of 3 and placed on duty restrictions 
limiting him from engaging in assignments involving exposure 
to loud noises or the firing of weapons.  Incomplete October 
1969 audiometry reflects that puretone thresholds were 60 
decibels at 4000 Hertz.  Hence, the record shows that hearing 
loss did increase in severity during service.  

Furthermore, the Board finds that there is no clear and 
unmistakable evidence of non-aggravation.  First, the VA 
audiologist's opinions that his hearing loss did not increase 
in severity beyond the natural progress of the disability 
were based on inaccurate factual premises.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a medical 
opinion based on an inaccurate factual premise has no 
probative value).  She concluded that the veteran's pre-
existing hearing loss did not undergo an increase in severity 
because of noise exposure in service based on his April 1969 
physical profile that limited his duties to assignments that 
did not involve habitual or frequent noise exposure.  
However, her reasoning failed to account for the fact that he 
had already been working in service as a helicopter mechanic 
for about nine months before he was placed on this profile 
and that the profile only lasted for three months, when it 
was superseded by a physical profile that did not limit noise 
exposure.  Hence, it appears that in July 1969 the veteran 
returned to duties as a helicopter mechanic that would have 
involved noise exposure.  As this opinion is based on 
inaccurate factual premises it is not clear and unmistakable 
evidence that rebuts the presumption of aggravation.  

The November 2006 opinion from Dr. J. J. M. is also based on 
inaccurate factual premises.  See Reonal, 5 Vet. App. at 460-
61.  While he indicates that he reviewed the veteran's SMRs, 
he does not accurately report what these records show.  He 
states that the veteran had a hearing physical profile of 1 
when he was inducted into the military and that upon 
separation he had a hearing physical profile of 4.  As noted 
above, the veteran actually had a hearing profile of 2 upon 
entrance and of 3 upon separation.  Based on these inaccurate 
facts, Dr. J. J. M. concluded that the veteran's hearing loss 
occurred as a result of his military service.  While the 
opinion indicates that the veteran's hearing became 
progressively worse during service because of his exposure to 
noise from guns, airplanes, and motors, it is based on 
inaccurate factual premises and does not directly address the 
issue of aggravation which is material to resolution of this 
appeal.  Hence, it lacks critical weight.

The October 2007 VHA opinion appears to support a conclusion 
that the veteran's hearing loss was aggravated by service.  
While the otolaryngologist's opinion does not conclusively 
determine that the veteran's hearing loss increased in 
severity during service beyond the natural progress of the 
disease, it does note that the veteran "could have suffered 
increased hearing loss, primarily due to noise exposure with 
possible contribution by infection" and indicates that there 
is no evidence to rebut "that the recorded increased hearing 
loss is service connected."  Therefore, this opinion appears 
to support that the increase in severity of the veteran's 
hearing loss during service was caused by noise exposure and 
serous otitis media and was, thus, beyond the natural 
progress of the disability.

As the record does not contain clear and unmistakable 
evidence rebutting the presumption of aggravation, the Board 
finds that that presumption aggravation is not rebutted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Consequently, service 
connection for bilateral hearing loss is warranted.


ORDER

The claim of service connection for bilateral hearing loss is 
reopened, and service connection for bilateral hearing loss 
is granted on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


